Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Todd Ashworth, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Ashworth v. Berkebile, No. 5:09-cv-01106, 2011 WL 3555722 (S.D.W.Va. Aug. 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.